Name: Commission Regulation (EC) No 1496/2001 of 20 July 2001 amending Regulation (EC) No 1209/2001 and derogating from Regulation (EC) No 562/2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beef
 Type: Regulation
 Subject Matter: prices;  animal product;  trade policy
 Date Published: nan

 Avis juridique important|32001R1496Commission Regulation (EC) No 1496/2001 of 20 July 2001 amending Regulation (EC) No 1209/2001 and derogating from Regulation (EC) No 562/2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beef Official Journal L 197 , 21/07/2001 P. 0003 - 0003Commission Regulation (EC) No 1496/2001of 20 July 2001amending Regulation (EC) No 1209/2001 and derogating from Regulation (EC) No 562/2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beefTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular Article 47(8) thereof,Whereas:(1) Commission Regulation (EC) No 1209/2001(2) introduces a number of derogations to Commission Regulation (EC) No 562/2000(3), in order to deal with the exceptional market situation resulting from the recent events linked to bovine spongiform encephalopathy (BSE). The subsequent epidemic of foot-and-mouth disease (FMD) has made certain further amendments necessary.(2) It is convenient to introduce the possibility of buying-in carcasses weighing more than the maximum weight while restricting in that case the buying-in price to that of the maximum authorised weight. With regard to the purchase of forequarters, this restriction should be applied by limiting their buying-in price to 40 % of the maximum payable weight for carcasses.(3) Regulation (EC) No 1209/2001 should therefore be amended.(4) In view of the development of events this Regulation must enter into force immediately.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Article 1(3) of Regulation (EC) No 1209/2001 is replaced by the following: "3. Notwithstanding Article 4(2)(g) of Regulation (EC) No 562/2000, for the third quarter of 2001 the maximum weight of the carcasses referred to therein shall be 390 kg; however, carcasses weighing more than 390 kg may be bought into intervention but in that case the buying-in price paid shall not exceed the price for that maximum weight or, in the case of forequarters, the buying-in price paid shall not exceed the price for 40 % of the maximum payable weight."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 165, 22.6.2001, p. 15.(3) OJ L 68, 16.3.2000, p. 22.